Citation Nr: 0833684	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had a period of unverified active service from 
July 25, 1988, to November 23, 1988, and subsequent active 
duty from January 31, 1991, to April 29, 1991.  The National 
Personnel Record Center (NPRC) has verified that the veteran 
served on continuous active duty for 90 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
multiple sclerosis.  In March 2005, the veteran testified at 
a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  In June 2005, the Board remanded this 
issue for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay of this matter is regrettable, for 
reasons explained below, the Board concludes that this matter 
must again be remanded for additional evidentiary 
development.

The veteran seeks entitlement to service connection for 
multiple sclerosis.  Service treatment records (STRs) do not 
show, nor does the veteran contend that multiple sclerosis 
was manifested or diagnosed in service.  He asserts that 
symptoms of multiple sclerosis were manifested within a 
seven-year period from separation from his period of active 
service in 1991, and that service connection should therefore 
be granted on a presumptive basis.  

In June 2005, the Board remanded this issue.  The veteran was 
to be scheduled for a VA examination and a medical opinion by 
a neurologist to determine the nature, etiology, and onset of 
his claimed multiple sclerosis.  In May 2008, the veteran 
underwent a VA neurological examination.  The Board finds 
several problems with the VA examiner's May 2008 report which 
must be resolved on remand.  First, and foremost, although 
the VA examiner indicated that a review of the claims files 
had been conducted, other comments by the VA examiner suggest 
otherwise.  The VA examiner noted that the veteran was given 
a diagnosis of multiple sclerosis at an outside clinic, but 
indicated the veteran did not have the MRI or the LP (lumbar 
puncture) or the studies to demonstrate the diagnosis.  Also, 
in the conclusion, the VA examiner indicated there was not 
enough evidence to confirm or support a diagnosis of multiple 
sclerosis.  A review of the claims files shows that the 
results of the February 2001 MRI and the April 2001 LP, 
performed at the Mayo Clinic, are indeed already part of 
record (and have been since before the April 2003 RO rating 
decision). 

Moreover, a review of the claims files reveals that there are 
multiple items of competent medical evidence (both private 
and VA treatment records) which show that a diagnosis of 
multiple sclerosis was made for the veteran.  While the VA 
examiner in May 2008 was certainly not bound to accept these 
diagnoses, at the least any such discrepancies between these 
diagnoses and the VA examiner's opinion should have been 
discussed.  Finally, the Board notes that the VA examiner 
commented that the veteran's "exam [sic] was not impressive 
for multiple sclerosis" and that his story was "touching".  
On a VA neurological examination in February 2003, the 
diagnosis was multiple sclerosis, stable at present.  Again, 
it is unclear whether the examiner reviewed this document, as 
there was no commentary as to whether the veteran might have 
multiple sclerosis, and yet be stable.  Thus, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998) and in light of VA's 
duty to assist the veteran, the Board concludes that another 
VA medical examination, with opinion, must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination and a medical opinion by a 
neurologist to determine the nature, 
etiology, and onset of his claimed 
multiple sclerosis.  The claims files, to 
include a copy of this remand, must be 
made available to the examiner for review 
before the examination in order that he or 
she may review pertinent aspects of the 
veteran's service and medical history.  
The examiner should address whether the 
veteran has multiple sclerosis.  If a 
diagnosis of multiple sclerosis is 
appropriate, the examiner should provide a 
medical opinion as to:

a.  whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that symptoms of the 
veteran' multiple sclerosis were 
manifested (i) during his period of 
active duty service in 1991, or (ii) to 
an identifiable degree within seven 
years of the veteran's discharge from 
active duty; or

b.  whether such a relationship to 
service is unlikely (i.e., less than a 
50-50 probability); and

c.  when a definite diagnosis of 
multiple sclerosis was made and 
supported by the medical evidence.

The clinical findings of record and the 
reasoning which form the basis of any 
opinion should be clearly set forth.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2. Thereafter, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

